RESOLUCIÓN
A la solicitud de la Asociación de Periodistas de Puerto Rico, la Asociación de Fotoperiodistas, el Taller de Fotope-riodismo y el Overseas Press Club, “no ha lugar”.

Notifíquese inmediatamente vía facsímile, por teléfono y por la vía ordinaria.

*962Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emi-tió un voto particular de conformidad, al cual se unieron la Jueza Presidenta Señora Fiol Matta y el Juez Asociado Se-ñor Feliberti Cintrón. El Juez Asociado Señor Rivera Gar-cía emitió un voto particular de conformidad. Los Jueces Asociados Señores Kolthoff Caraballo y Estrella Martínez emitieron votos particulares disidentes. La Juez Asociada Señora Rodríguez Rodríguez no interviene.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

— O —